                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 BRIAN JAMES CLEAR,

        Plaintiff,
                                                                    Case No. 1:18-cv-1171
 v.
                                                                    HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

              ORDER APPROVING REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g). Plaintiff filed an Unopposed

Motion for Award of Attorney Fees Under the Equal Access to Justice Act (ECF No. 15). The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on August

12, 2019, recommending that this Court grant the motion. The Report and Recommendation was

duly served on the parties. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 18) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Unopposed Motion for Award of Attorney Fees

Under the Equal Access to Justice Act (ECF No. 15) is GRANTED for the reasons stated in the

Report and Recommendation.

       IT IS FURTHER ORDERED that Plaintiff is awarded two thousand, eight hundred fifty

dollars ($2,850.00) pursuant to the EAJA and that such award be paid directly to Plaintiff.



Dated: August 28, 2019                                        /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
